Citation Nr: 1809053	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for vasovagal syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to August 1987 and from October 2004 to December 2005, including service in the Southwest Asia Theater of Operations.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In August 2013, the Board granted service connection for a lumbosacral spine disability and sinusitis and remanded the issue of entitlement to service connection for a disability manifested by syncope for further development.

The claim of entitlement to service connection for a disability manifested by syncope, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, has been recharacterized as entitlement to service connection for vasovagal syncope to comport with the evidence of record.


FINDING OF FACT

Vasovagal syncope had onset in service.


CONCLUSION OF LAW

Vasovagal syncope was incurred during active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran seeks entitlement to service connection for a disability, diagnosed as vasovagal syncope, which he asserts began in service.  See, e.g., VA treatment record (October 22, 2014).  The Veteran reports that he passes out if he laughs too hard.  Several of the Veteran's friends and family members corroborated his assertion:  reportedly witnessing the Veteran pass out several times since service, and that he never passed out prior to service.  See, e.g., Statements (October 2010).

In July 2009, a VA examiner opined that the Veteran's syncope is not related to service as there is no documentation to substantiate that it had its onset in service.  The Board finds that this opinion is inadequate as it fails to address the competent, credible lay evidence of syncope since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  The opinion is also problematic as the Board cannot rely on a negative nexus opinion that is predicated on the absence of in-service documentation, particularly where, as here, the Veteran's symptoms began while deployed in a designated imminent danger zone.

In October 2014, a VA examiner opined that the Veteran's syncope is not an undiagnosed illness as it has a clear and specific etiology.  The Board finds that this opinion is inadequate to the extent that it fails to address whether the Veteran's syncope is related to service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that the examiner must consider all raised theories of entitlement).

Even though the VA medical opinions in the record are inadequate, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

In this regard, lay and medical evidence of passing out, which has been diagnosed as vasovagal syncope, since service indicates that it is at least as likely as not that the Veteran's current vasovagal syncope has onset in service.  The Board affords significant probative value to the Veteran's family and friends' competent, credible reports of passing out since service, which they are competent to identify.  Additionally, the lay reports directly correspond with treatment records showing vasovagal syncope since service.  Thus, after resolving any doubt in the Veteran's favor, the lay and medical evidence of record establishes that the Veteran's vasovagal syncope had onset in service.  Accordingly, all three elements necessary to establish service connection have been met, and service connection for vasovagal syncope is warranted.


ORDER

Service connection for vasovagal syncope is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


